Order denying motion for change of place of trial from Putnam County to Erie County reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs. The ends of justice will be promoted by a change in the place of trial to the .city of Buffalo, where the records and employees in the office of the County Clerk of Erie County are available and in which county, in effect, the cause of action arose. Close, P. J., Hagarty, Cars-well, Adel and Lewis, JJ., concur.